       Case: 1:18-cr-00230-DAP Doc #: 25 Filed: 06/11/20 1 of 1. PageID #: 177




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




UNITED STATES OF AMERICA,                                )    CASE NO. 18-CR-230
                                                         )
                                                         )
                 Plaintiff,                              )    JUDGE DAN AARON POLSTER
                                                         )
        vs.                                              )
                                                         )    OPINION AND ORDER
CARL JOHNSON,                                            )
                                                         )
                 Defendant.                              )


        Before the Court is Defendant Carl Johnson’s motion requesting an extension of time to

file a 28 U.S.C. § 2255 petition, Doc #: 24. Johnson asserts he needs an extension because he is

unable to access the prison law library or contact counsel due to his prison’s COVID-19

preventative measures. Doc #: 24 at 4.

        Courts are without jurisdiction to consider the timeliness of an unfiled § 2255 petition.

United States v. Moore, 56 Fed. Appx. 686,687 (6th Cir. 2003); Starnes v. United States, 18 Fed.

Appx 288, 293 n.2 (6th Cir. 2001). Johnson has not yet filed his § 2255 petition and the Court

cannot construe his motion for an extension to be a § 2255 petition.1 Accordingly, this Court

lacks jurisdiction to consider his request for an extension, Doc #: 24, and the same is DENIED.

        IT IS SO ORDERED.

                                                              /s/Dan Aaron Polster June 11, 2020
                                                              DAN AARON POLSTER
                                                              UNITED STATES DISTRICT COURT

1
 Where a motion for extension contains sufficient details about a proposed petition, the court may construe the
motion as a § 2255 petition. United States v. Asakevich, 810 F.3d 418, 424 (6th Cir. 2016). Here, Johnson’s Motion
contains no details about his proposed petition.
